       Case 1:19-cr-00209-RMB Document 98 Filed 06/02/20 Page 1 of 3
        Case 1:19-cr-00209-RMB Document 94-2 Filed 05/18/20 Page 9 of 11




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------X
 UNITED STA TES OF AMERICA                            ORDER OF JUDICIAL REMOVAL

         - against-                                   Criminal Docket No. 19 Cr. 209 (RMB)

 ABRAHIM KAMARA,

                           Defendant.

 - - ----------------X


       Upon the application of the United States of America, by Robert Sobelman and Dina

McLeod, Assistant United States Attorneys, Southern District of New York; upon the Factual

Allegations in Support of Judicial Removal; upon the consent of ABRAHIM KAMARA (the

" defendant"); and upon all prior proceedings and submissions in this matter; and full consideration

having been given to the matter set forth herein, the Court finds :

       1.      The defendant is not a citizen or national of the United States.

       2.      The defendant is a native and citizen of Liberia.

       3.      The defendant was admitted to the United States on or about January 25, 2014 at

               or near JFK International Airport, New York, NY as a non-immigrant visitor for

               pleasure with authorization to remain in the United States until July 24, 2014.

       4.      The defendant remained in the United States beyond July 24, 2014 without

               authorization from the United States Department of Homeland Security.

       5.      At the time of sentencing in the instant criminal proceeding, the defendant will be

               convicted in the United States District Court, Southern District ofNew York, of the

               offense of Conspiracy to Commit Bank Fraud, in violation of 18 U.S .C. § 1349, as

               it relates to 18 U.S .C. § 1344.
       Case 1:19-cr-00209-RMB Document 98 Filed 06/02/20 Page 2 of 3
       Case 1:19-cr-00209-RMB Document 94-2 Filed 05/18/20 Page 10 of 11




        6.     The above-mentioned offense carries a maximum term of imprisonment of 30

               years.

        7.     The defendant is, and at time of sentencing will be, subject to removal from the

               United States pursuant to section 237(a)(l)(B) of the Immigration and Nationality

               Act, as amended ("INA" or the "Act"), 8 U.S.C. § 1227(a)(l)(B), in that after

               admission as a nonimmigrant under section 10l(a)(l5) of the Act, he has remained in

               the United States for a time longer than permitted; section 237(a)(2)(A)(i) of the INA,

               8 U.S.C. § 1227(a)(2)(A)(i), as an alien who is convicted ofa crime involving moral

               turpitude committed within five years after the date of admission, and is convicted

               of a crime for which a sentence of one year or longer may be imposed; and section

               237(a)(2)(A)(iii) of the INA, 8 U.S .C. § 1227(a)(2)(A)(iii), as an alien who is

               convicted of an aggravated felony, as defined under section l Ol (a)( 43)(M), (U) of

               the INA, 8 U.S.C. § 110l(a)(43)(M), (U), at any time after admission.

       8.      The defendant has waived his right to notice and a hearing under section 238(c) of

               the INA, 8 U.S.C. § 1228(c).

       9.      The defendant has waived the opportunity to pursue any and all forms of relief and

               protection from removal.

       10.     The defendant has designated Liberia as the country for removal pursuant to section

               240(d) of the INA, 8 U.S.C. § 1229a(d).

               WHEREFORE, IT IS HEREBY ORDERED, pursuant to section 238(c) of the INA,

8 U.S.C. § 1228(c), that the defendant shall be removed from the United States promptly upon his

release from confinement, or, if the defendant is not sentenced to a term of imprisonment, promptly

upon his sentencing, and that the defendant be ordered removed to Liberia.
     Case 1:19-cr-00209-RMB Document 98 Filed 06/02/20 Page 3 of 3
     Case 1:19-cr-00209-RMB Document 94-2 Filed 05/18/20 Page 11 of 11




Dated: ~ w York, New York
       9J CAN. ~J 2020               On Consent.



                                            i?f.4.15
                                     HON. RICHARD M. BERMAN
                                     UNITED STA TES DISTRICT JUDGE
